 In the Matter of Louis MALINA AND IRVING J. AIBEL, INDIVIDUALLYAND AS CO-PARTNERS, DOING BUSINESS AS MALINA COMPANY ANDBENDYTHE COMPANYandFEDERAL LABOR UNION, LOCAL No. 20734,AFLCase No. 2-R-5554.-Decided March 11, 1946Mr. Edward S. Silver,of New York City,for the Company.Messrs. Arnold CohenandSamuelSanderman,of NewYork City,for the Union.Mr. C. G. Kessler,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Federal Labor Union, Local No.20734; AFL, herein called the Union, alleging that a question affect-ing commerce had arisen concerning the representation of employeesof Louis Malina and Irving J. Aibel, individually and as Co-partners,doing business as Malina Company and Bendythe Company, NewYork City, herein separately called Malina and Bendythe and col-lectively called the Companies, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before CyrilW. O'Gordon, Trial Examiner. The hearing was held at New YorkCity, on September 6, 1945.The Company and the Union appearedand participated.All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THEBUSINESSOF THE COMPANIESMalina Company and Bendythe Company,partnerships ownedand operated by Irving J. Aibel and LouisMalina, are engaged in66 N. L.R. B., No. 80.592 MALINA COMPANYAND BENDYTHECOMPANY593the business of buying, selling, processing, and dyeing rayon yarn ata plant in New York City. Malina buys and sells the yarn; Bendytheprocesses and dyes the yarn.During the year ending June 1, 1945,the Companies purchased raw materials consisting of rayon yarnand dye stuff valued inexcessof $50,000, of which more than 50percent represented shipments from points outside the State of NewYork.During the same period of time, the Companies sold processedand dyed materials valued in excess of $50,000, of which more than25 percent represented shipments to points outside the State.The Companies admit, and we find, that each is engaged in com-merce within the meaning of the National Labor Relations Act.II.THEORGANIZATION INVOLVEDFederal Labor Union, Local No. 20734, is a labor organizationaffiliatedwith the American Federation of Labor, admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Companies have refused to grant recognition to the Union asthe exclusive bargaining representative of certain of their employeesuntil the Union has been certified by the Board in an appropriateunit.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Companies, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Unionseeks aunit confined to the employees in the dye de-partment of Bendythe, including the employees in the shipping divi-sion of that department.The Company contends that the appro-priate unit should include all non-supervisory employees of Bendytheand the shipping employees of Malina.As noted above, Malina and Bendythe are ownedand managedby the same two individuals, namely, Irving J. Aibel and LouisMalina.Both Companies occupy thesame building.The opera-tions of Malina are separated by a partition from those of Bendythe.Malina handles the sales and purchasing for both Companies and1The Field Examiner reported that the Union submitted 24 cards, and that there are45 employees in the alleged appropriate unit.656572-46-39 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDfmaintains the Companies' offices and records. In connection withits operations, Malina employs clerks, salesmen, and shipping clerks.Bendythe's activities are devoted to processing and dyeing the yarnhandled by Malina.Bendythe Company is organized into two de-partments, the dye department and the converting department, whichare separated by a corridor.Each department has its own shippingdivision.The employees of both departments of Bendythe are underdifferent supervision, punch separate time clocks, are carried onseparate pay rolls, and operate different type machinery which re-quires different skills.Except for some employee interchange be-tween the shipping divisions of each department, which is for periodsof short duration and does not affect the pay records in either de-partment, there is no interchange of employees between the twodepartments of Bendythe; nor is there any employee interchangebetween Bendythe and Malina.2The record shows that the only bargaining affecting the employeesunder consideration occurred in 1937.At that time the Companyexecuted a 1-year contract with the TextileWorkers Union ofAmerica, C. I. 0., coveting all employees of both Companies, withthe exception of clerical and supervisory employees.The TextileWorkers Union of America apparently became, dormant or ceasedto function thereafter.The Company does not urge this bargaininghistory in support of its position that all non-supervisory employeesof Bendythe and the shipping employees of Malina constitute theonly appropriate unit.It does, however, advert to the fact thaton January 30, 1945, an inconclusive consent election,3 in which onlythe Union participated, was held in a unit comprising all the produc-tion employees of both Companies, and argues that, because the Unionaccepted a plant-wide unit in the consent election, the establishmentof a smaller unit is precluded.This contention is, however, withoutmerit.The acceptance by the Union of a plant-wide unit in aprevious consent election does not preclude the establishment of asmaller unit where the results of the election were inconclusive.4Accordingly, under all the circumstances of the ease, and particu-larly the fact that the dye department employees, including em-ployees in the shipping division of that department, constitute anintegrated, homogeneous, and ,identifiable group of employees, we2 On infrequent occasions when the shippipg employees of Bendythe need assistance,the shipping employees of Malina haul the yarn over to Bendythe. The usual practiceis for the shipping employees of Bendythe to, call for the yarn to be processed by them.O The tally of ballots in the consent election showed that the Union was trailing bythree votes and that four ballots were challenged.The results of the election werethereupon set aside, without prejudice to the Union, by the Regional Director, after theUnion had filed objections alleging interference with the conduct of the election.* SeeMatter of Kentucky Fluorspar Company,52 N. L. R B. 227. MALINA COMPANY AN]) BENDYTHE COMPANY595are of the opinion thata unitlimited to those employeesis appro-priate for the purposes of collective bargaining at the present time.We find, therefore, that all dyer helpers, finishers, assistant finish-ers, extractors, shakers, laboratory assistants, and shipping employeesof the Companies at the dye department of Bendythe Company,excluding all maintenance employees, porters and all or any super-visory employees with authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V. TIIE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Louis Malinaand Irving J. Aibel, individually and as Co-partners, doing businessasMalina Company and Bendythe Company, New York City, anelection by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director for theSecond Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Sections 10 and 11, ofsaid Rules and Regulations, among employees in the unit foundappropriate in Section IV, above, who were employed during thepay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those who 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by Federal Labor Union,Local No. 20734, AFL, for the purposes of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.